Cross appeals from an order of the Supreme Court at Special Term (Cobb, J.), entered June 19, 1981 in Albany County, which granted plaintiff’s motion to dismiss defendant Costello, Cooney & Fearon’s fifth affirmative defense, denied plaintiff’s motion to dismiss defendant Costello, Cooney & Fearon’s first through fourth affirmative defenses and denied motions by both plaintiff and said defendant for summary judgment. Plaintiff commenced this action against defendant attorneys to recover for damages allegedly sustained by its predecessor in interest as a consequence of certain professional services rendered by defendants, which services allegedly constituted a conflict of interest. Subsequently, it moved for an order dismissing the first, second, third, fourth and fifth affirmative defenses in the answer of defendant Costello, Cooney & Fearon and for summary judgment on the issue of liability against Costello, Cooney & Fearon.' This defendant cross-moved for summary judgment dismissing the complaint.' All of these motions were denied except that the fifth affirmative defense at issue was dismissed, and the present cross appeals ensued. Although we have no quarrel with the reasoning in Special Term’s decision on these motions or with the provisions of the order which is the subject matter of these cross appeals, it should be noted that in Business Council ofN. Y. State v Cooney (86 AD2d 727), we have affirmed an order granting defendants leave to serve an amended answer. Under these circumstances, consideration of the motions in question here which obviously were made prior to service of the amended answer would be meaningless, and therefore, these cross appeals should be dismissed as moot. Cross appeals dismissed as moot, without costs. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.